• Per Curiam.
Respondent moves to dismiss appeal be*357cause the abstract does not show that any notice of appeal has been served as required by law, and because no bill of exceptions has been served or settled. The motion must be granted upon the first ground. Until the record which presents the case for review shows that we have jurisdiction, we can do nothing but decline to examine it. The same question was presented in Irrigation Co. v. Schone, 50 N. W. Rep. 356, (decided at this term,) where the views of the court are more fully expressed. The appeal is dismissed.
All the judges concurring.